Citation Nr: 1620093	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1968 to January 1970 and from February 1991 to June 1991.  He also had service in the National Guard, including various periods of inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2001, the Veteran filed an application for entitlement to TDIU. The Veteran was initially denied entitlement to TDIU in a July 2002 rating decision.  The Veteran appealed that decision.  In July 2010, the Board remanded the issue of entitlement to TDIU for further development.  In February 2012, the RO granted entitlement to TDIU, effective September 14, 2001, stating that this was a full grant of the benefits sought on appeal.  Although this was a substantial grant of benefits, it does not constitute a full grant as an effective date prior to September 14, 2001 may potentially be established.

The Veteran was scheduled to testify before a Veterans Law Judge.  However, in June 2015, he failed to appear and provided no explanation or request for an additional hearing.  In view of this, the Board determines that it has fulfilled the Veteran's right to a hearing.  38 C.F.R. § 20.700 (2015).

This case was most recently before the Board in September 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Prior to September 14, 2001, the Veteran was service-connected for migraine headaches, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran had a combined rating of 60 percent, however, none of the disabilities were from a common etiology or accident.
 
 2.  Prior to September 14, 2001, the combined service-connected disability rating did not meet the schedular percentage criteria for TDIU and the Veteran's service-connected disabilities did not prevent him from engaging in gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to September 14, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, as in the case of the TDIU claim, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated April 2001 and November 2001 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA disability and such records have been associated with the claims file.

Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that there has been substantial compliance with the mandates of the prior remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he is unable to work as a result of his service connected disabilities.  In his April 2001 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reportedly retired after having a heart attack in November of 1999.  

A review of the Veteran's service personnel records reveals that he was trained as a  vehicle operator and mechanic.  

Post-service statements and medical notes indicated that the Veteran worked as a mechanic at a service station for a few years after service and then as a brake liner at an auto manufacturer until he retired.  The Veteran only has 12th grade education.

A review of all available records reveals that the veteran has not been gainfully employed since November of 1999.  Records indicate that the veteran has been in receipt of Social Security Administration (SSA) disability payments since 2000.  Available records reveal that entitlement to SSA disability was based on cardiac pathology and a back condition.  Entitlement was granted based on a medical vocational rule.

Prior to September 14, 2001, the Veteran was service-connected for migraine headaches, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  

A review of the available treatment records for 2000 and 2001 reveal no mention of migraines.  The first mention of migraines was the September 14, 2001, VA examination.  The Veteran reported five days per week of prostrating migraine headaches during that examination.  None of the available medical evidence shows any outpatient treatment reports or emergency room visits showing complaints of migraines or treatment for migraines.

A VA examination of the feet was performed on June 28, 2001.  The Veteran reported pain on walking and the examiner found flat feet on examination.  The Veteran utilizes orthotics.  The examiner did not state that the bilateral pes planus impacted employment.

Available medical evidence does not show that tinnitus caused any impediment to employment or precluded employment.  A review of available outpatient treatment records dated 2000 reveal multiple statements from physicians that the Veteran was unable to work at that time due to his heart attack.  Dr. R. Bowen provided a statement dated March 27, 2000, indicating that the Veteran could perform computer work, but could not perform any exertional work due to problems with his lungs and heart.

A vocational evaluation dated July of 2000, found that the Veteran reported he had been unable to work since his heart attack in November of 1999.

Analysis

Prior to September 14, 2001, the Veteran was service-connected for migraine headaches, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran has a combined evaluation of 60 percent.  38 C.F.R. § 4.25.  However, none of these conditions stem from a common etiology or injury.  Therefore, the Veteran does not have a minimum rating of 60 percent or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a) and entitlement to a schedular TDIU is not warranted prior to September 14, 2001.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to September 14, 2001.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities prior to September 14, 2001.  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

Here, the Veteran has stated that due to his physical condition, he was unable to sustain gainful employment prior to September 14, 2001.  To this effect, the Veteran has provided that he has not worked since 1999 and that his migraines cause frequent inability to perform basic tasks while his bilateral pes planus prevents him from performing an occupations requiring frequent standing and/or walking.

A review of the Veteran's treatment records reveal that the VA examinations provided during the course of the appeal, which took the Veteran's service-connected conditions into account solely in and of themselves, found that the Veteran's migraines, pes planus, and tinnitus did not prevent the Veteran from all gainful employment.  Rather, it has merely been noted that, notwithstanding occupations involving a lot of standing and walking, the Veteran would have still been employable within a wide range of physical and/or sedentary positions, with the ability to take sick leave occasionally for the occurrence of migraine headaches.  The tinnitus was not noted to provide any effect on employment.  Additionally, all other medical evidence of record prior to September 14, 2001 appears to indicate that the Veteran was unemployable due to his heart condition, without consideration of his service-connected disabilities.

While the Veteran contends that he is unemployable, the other evidence of record including medical evidence shows otherwise.  Furthermore, the probative medical evidence of record, as seen in the provided VA examinations, also provide support for a showing that the Veteran's service-connected disabilities do not make him unemployable.  The medical evidence is more probative because VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and actual impact a disability would cause on the Veteran's ability to find substantial gainful employment. 

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Here, the probative medical evidence of record shows that the Veteran is not rendered unemployable due to service connected disabilities.  Furthermore, the potential for the Veteran to perform other types of work not requiring frequent standing or walking or performing job tasks with which he is already familiar is great due to the fact that he has substantial training in mechanics as well as years of experience in a semi-skilled profession.  For instance, other aspects of the occupation of a highly skilled mechanic, such as a non-physically intensive position as an instructor, may be available by which he could still utilize his years of training and experience in a more sedentary manner. There is no probative evidence that indicates that the Veteran's education or experience would serve as any kind of impediment to working in a sedentary capacity.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not required.


ORDER

Entitlement to a TDIU prior to September 14, 2001 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


